UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2240




In re:   CHARLES R. MAJOR, JR., a/k/a Charles R. Major,



                Petitioner.



                On Petition for a Writ of Mandamus.
                        (6:12-cv-00183-GRA)


Submitted:   November 13, 2012              Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles R. Major, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles       R.    Major    petitions             for    a   writ      of   mandamus

seeking an order to “force the district court to act on motions

that were prejudicially ignored.”                        We conclude that Major is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.                Kerr      v.    United     States

Dist.    Court,      426    U.S.        394,    402        (1976);         United     States      v.

Moussaoui,     333    F.3d       509,    516-17          (4th    Cir.      2003).         Further,

mandamus     relief    is       available      only       when    the      petitioner       has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                              Mandamus may not be

used as a substitute for appeal.                         In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             Our review of the record reveals that on September 28,

2012,    the      district        court        adopted          the     magistrate        judge’s

recommendation        and   entered       summary          judgment        in    favor     of   the

Defendants, explicitly denying as moot all other pending non-

dispositive motions.             Because Major has other means of pursuing

the relief he seeks in mandamus, namely, to appeal the district

court’s order, mandamus relief is not available.

             Accordingly,         although          we    grant       leave     to    proceed     in

forma pauperis, we deny the petition for writ of mandamus.                                        We

deny    Major’s    request        that    the       district          judge     and   magistrate

                                                2
judge be recused.        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                          PETITION DENIED




                                      3